Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received November 8th, 2019.  Claims 1-17 have been entered and are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridgelall (US 2002/0126013). 
Regarding claim 1, Bridgelall discloses a dual-mode arrangement for in-band communication according to a first protocol and to a second protocol (dual-mode devices 12 having first Bluetooth protocol and second RFID protocol; para [0019] "FIG. 1 shows an arrangement for locating items within an area according to one preferred embodiment of the present invention. The system includes multiple fixed devices 12A, 12B, 12C and 12D. The fixed devices 12 in the embodiment shown in FIG. 1 may be incorporated into lighting fixtures distributed over the area."; para [0020) "Each of the fixed devices 12 is designed to operate as a master unit, for example using the Bluetooth communications protocol to provide data communications with devices, including fixed and mobile slave devices, located within its respective piconet."; para [0021] "As an additional feature, the fixed devices 12, according to a preferred embodiment of the present invention, additionally provides for sending and receiving RFID reader signals to identify devices located within their respective piconets which have RFID tags located thereon."), the arrangement comprising:  a dual-mode transceiver (Bluetooth/RFID transceiver of device 12; See FIG 2) configured to communicate with targets operating according to the first protocol and configured to receive signals from targets operating in the second protocol (para [0026] "Referring to FIG. 2 there is show a block diagram of the fixed device 12 which may be used in connection with the system shown in FIG. 1. The device 12 includes an RF module 34 having an antenna 36 for transmitting and receiving Bluetooth radio signals. A Bluetooth radio interface 42 couples the transmitter/receiver to a Bluetooth baseband modem 46 of conventional design. Fixed device 12 additionally has an RFID transmitter/receiver 38 having an antenna 40 which is coupled by radio interface 44 to an RFID baseband modem 48. RF baseband modems 46 and 48 are connected to a bit stream processor 50 which arranges the received bit streams into a common format which is loaded into FIFO register 54. Register File 52 stores parameters, flags and status for the modulation and demodulation process."; para (0024] "In one example a pallet load of goods 30 may be tagged with an active or passive RFID tag. The goods can be located with higher range resolution (for example about 1 ft) using the shorter range back scatter RFID tag reader which is integrated into the Bluetooth fixed devices 12 of the piconet. Higher resolution tracking or tracking within a piconet can be accomplished simply by adding an RFID tag to other mobile units that use Bluetooth communication, such as cell phones and personal digital assistants (PDA's)."); and a dual-mode controller (host processor 60 as dual-mode controller; para (0027] "Processor 60 includes a microprocessor 62 and interface 68, a working memory 70, timers 64, and optionally a host interface 66. Programing may be provided on a flash memory 72. Host interface processor 60 may be programmed to perform processing on both the Bluetooth data streams and processing on the RFID received signals, to determine the identity and location of a responding RFID tag."; para (0028] "The Bluetooth and RFID functionality is efficiently and effectively combined by using a single based band processor and single host interface processor. Only the front end transmitter/receiver of the two radios need to be different. Both the Bluetooth and RFID radio front ends will produce an analog 1/Q 
(quadrature) signal to the baseband processor for digitization and bit reconstruction. Each involves similar clock, bit recovery, frame striping, and error correction functions. Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals.") coupled to the dual-mode transceiver and configured to operate the dual-mode transceiver to communicate with the targets operating according to the first protocol during a first time period and configured to operate the dual-mode transceiver to receive signals from the targets operating according to the second protocol in a second time period (para [0028] ''The Bluetooth and RFID functionality is efficiently and effectively combined by using a single based band processor and single host interface processor. Only the front end transmitter/receiver of the two radios need to be different. Both the Bluetooth and RFID radio front ends will produce an analog 1/Q 
(quadrature) signal to the baseband processor for digitization and bit reconstruction. Each involves similar clock, bit recovery, frame striping, and error correction functions. Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals."), wherein the dual mode controller is further configured to prevent the dual-mode transceiver from communicating with the targets operating according to the first protocol during the second time period and further configured to prevent the dual-mode transceiver from receiving the signals from the targets operating according to the second protocol during the first time period (controller preventing protocol; para [0028] "Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet.").
Regarding claim 2, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses further wherein the dual-mode controller is configured to switch the dual-mode transceiver between operation in the first time period and in the second time period, based on the first protocol and the second protocol (para [0028) "Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals. Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet."). 
Regarding claim 3, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses wherein the dual-mode controller is configured to establish a length of the first time period and a length of the second time period based on a signal quality of signals communicated according to the first protocol and a signal quality of signals received according to the second protocol (low signal or bad signal during handoff; para (0025) "Each Bluetooth device can be associated with only one master device. Once a Bluetooth device enters a piconet 14, the fixed master device 12 will associate with it in order to manage communication amongst all devices within that piconet. When a device leaves a piconet and enters another piconet it will fail to communicate with the first fixed device 12 due to a low signal. The device is than dropped from association with the first fixed master device 12 and becomes associated with a different master device 12. The masters 12 of each piconet 14 may also negotiate directly to process the hand off between master devices. The hand off process may also be reported to the network host 32 so that the trajectory of the Bluetooth device may be predicted ahead of time, as this feature may be useful for certain applications."; para [0028) "Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals. Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet."). 
Regarding claim 7, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses wherein the dual-mode controller is configured to switch the dual-mode transceiver into either the first time period or the second time period in response to a signal received from at least one of the targets according to the first protocol or one of the targets according to the second protocol (low signal during handoff; para (0025] "Each Bluetooth device can be associated with only one master device. Once a Bluetooth device enters a piconet 14, the fixed master device 12 will associate with it in order to manage communication amongst all devices within that piconet. When a device leaves a piconet and enters another piconet it will fail to communicate with the first fixed device 12 due to a low signal. The device is than dropped from association with the first fixed master device 12 and becomes associated with a different master device 12. The masters 12 of each piconet 14 may also negotiate directly to process the hand off between master devices. The hand off process may also be reported to the network host 32 so that the trajectory of the Bluetooth device may be predicted ahead of time, as this feature may be useful for certain applications."; para (0028) "Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals. Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet."). 
Regarding claim 8, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses further wherein the dual-mode controller is configured to switch the dual-mode transceiver into the first time period or the second time period in response to a location at least one of the targets according to the first protocol or one of the targets according to the second protocol in a venue (at location in transition between piconet; para (0025) "Each Bluetooth device can be associated with only one master device. Once a Bluetooth device enters a piconet 14, the fixed master device 12 will associate with it in order to manage communication amongst all devices within that piconet. When a device leaves a piconet and enters another piconet it will fail to communicate with the first fixed device 12 due to a low signal. The device is than dropped from association with the first fixed master device 12 and becomes associated with a different master device 12. The masters 12 of each piconet 14 may also negotiate directly to process the hand off between master devices. The hand off process may also be reported to the network host 32 so that the trajectory of the Bluetooth device may be predicted ahead of time, as this feature may be useful for certain applications."). 
Regarding claim 9, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses further wherein the dual-mode controller is configured to determine a mode of operation of the arrangement and configured to establish a length of the first time period and a length of the second time period based on the determined mode (allocating time slots for Bluetooth and RFID operation; para [0028) "The Bluetooth and RFID functionality is efficiently and effectively combined by using a single based band processor and single host interface processor. Only the front end transmitter/receiver of the two radios need to be different. Both the Bluetooth and RFID radio front ends will produce an analog 1/Q (quadrature) signal to the baseband processor for digitization and bit reconstruction. Each involves similar clock, bit recovery, frame striping, and error correction functions. Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals. Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet.").
Regarding claim 10, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses further the dual-mode controller is configured to instruct the dual-mode transceiver to communicate, during the first time period, an energize signal to the targets operating according to the first protocol (energizing passive tag during first time period using RFID protocol; para [0023) "Higher resolution location tracking capability can also be incorporated into fixed device 12 by adding a back scatter RFID reading capability into the fixed devices 12. Location of back scatter RFID tags using an RFID reader can be achieved by determining the range of the RFID tag from a fixed device 12 having an RFID tag reader. A hybrid Bluetooth and back scatter RFID tag reader device 12 can be designed, as shown in FIG. 2, which provides both Bluetooth data communications and RFID tag reading to determine the location of slave devices operating under the Bluetooth protocol, and also to determine the location of items having RFID tags. The Bluetooth cell size can be adjusted to be equal to that of the RFID passive tag reading capability, usually 12-15 feet and anticipated to exceed 20 feet in the future using advanced technologies."; para [0024) "In one example a pallet load of goods 30 may be tagged with an active or passive RFID tag. The goods can be located with higher range resolution (for example about 1 ft) using the shorter range back scatter RFID tag reader which is integrated into the Bluetooth fixed devices 12 of the piconet. Higher resolution tracking or tracking within a piconet can be accomplished simply by adding an RFID tag to other mobile units that use Bluetooth communication, such as cell phones and personal digital assistants (PDA's)."). 
Regarding claim 11, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses further wherein the dual-mode controller is configured to instruct the dual-mode transceiver to communicate, during the first time period, an energize signal to the targets operating according to the first protocol (energizing passive tag during first time period using RFID protocol; para [0023) "Higher resolution location tracking capability can also be incorporated into fixed device 12 by adding a back scatter RFID reading capability into the fixed devices 12. Location of back scatter RFID tags using an RFID reader can be achieved by determining the range of the RFID tag from a fixed device 12 having an RFID tag reader. A hybrid Bluetooth and back scatter RFID tag reader device 12 can be designed, as shown in FIG. 2, which provides both Bluetooth data communications and RFID tag reading to determine the location of slave devices operating under the Bluetooth protocol, and also to determine the location of items having RFID tags. The Bluetooth cell size can be adjusted to be equal to that of the RFID passive tag reading capability, usually 12-15 feet and anticipated to exceed 20 feet in the future using advanced technologies."; para [0024) "In one example a pallet load of goods 30 may be tagged with an active or passive RFID tag. The goods can be located with higher range resolution (for example about 1 fl) using the shorter range back scatter RFID tag reader which is integrated into the Bluetooth fixed devices 12 of the piconet. Higher resolution tracking or tracking within a piconet can be accomplished simply by adding an RFID tag to other mobile units that use Bluetooth communication, such as cell phones and personal digital assistants (PD.A.'s)."). 
Regarding claim 13, Brldgelall discloses a system (system of FIG 1: para [0019) "FIG. 1 shows an arrangement for locating items within an area according to one preferred embodiment of the present invention. The system includes multiple fixed devices 12A, 128, 12C and 12D. The fixed devices 12 in the embodiment shown in FIG. 1 may be incorporated into lighting fixtures distributed over the area.") comprising: a plurality of dual-mode transceiver stations within the venue (transceiver stations 12 within area or venue; para [0019) "FIG. 1 shows an arrangement for locating items within an area according to one preferred embodiment of the present invention. The system includes multiple fixed devices 12A, 128, 12C and 12D. The fixed devices 12 in the embodiment shown in FIG. 1 may be incorporated into lighting fixtures distributed over the area. However, as will become apparent, the inclusion of the devices within lighting fixtures is merely for purposes of convenience, since the lighting fixtures have electrical connections."), each dual-mode transceiver station configured to communicate with targets operating according to a first protocol in a venue during a first time period and configured to receive signals from targets operating in a second protocol in the venue during a second time period (para [0026) "Referring to FIG. 2 there is show a block diagram of the fixed device 12 which may be used in connection with the system shown in FIG. 1. The device 12 includes an RF module 34 having an antenna 36 for transmitting and receiving Bluetooth radio signals. A Bluetooth radio interface 42 couples the transmitter/receiver to a Bluetooth baseband modem 46 of conventional design. Fixed device 12 additionally has an RFID transmitter/receiver 38 having an antenna 40 which is coupled by radio interface 44 to an RFID baseband modem 48. RF baseband modems 46 and 48 are connected to a bit stream processor 50 which arranges the received bit streams into a common format which is loaded into FIFO register 54. Register File 52 stores parameters, flags and status for the modulation and demodulation process."; para [0024) "In one example a pallet load of goods 30 may be tagged with an active or passive RFID tag. The goods can be located with higher range resolution (for example about 1 ft) using the shorter range back scatter RFID tag reader which is integrated into the Bluetooth fixed devices 12 of the piconet. Higher resolution tracking or tracking within a piconet can be accomplished simply by adding an RFID tag to other mobile units that use Bluetooth communication. such as cell phones and personal digital assistants (PDA's)."), wherein each dual-mode transceiver station is further configured to prevent communicating with the targets operating according to the first protocol during the second time period and to prevent receiving the signals from the targets operating according to the second protocol during the first time period (para [0028) "Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet."); and a controller coupled to each of the plurality of dual-mode transceivers (host processor 60 as controller; para [0027] "Processor 60 includes a microprocessor 62 and interface 68, a working memory 70, timers 64, and optionally a host interface 66. Programing may be provided on a flash memory 72. Host interface processor 60 may be programmed to perform processing on both the Bluetooth data streams and processing on the RFID received signals, to determine the identity and location of a responding RFID tag."; para [0028] "The Bluetooth and RFID functionality is efficiently and effectively combined by using a single based band processor and single host interface processor. Only the front end transmitter/receiver of the two radios need to be different. Both the Bluetooth and RFID radio front ends will produce an analog 1/Q (quadrature) signal to the baseband processor for digitization and bit reconstruction. Each involves similar clock, bit recovery, frame striping, and error correction functions. Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals.") and configured to switch operation each of the plurality of the dual-mode transceivers between the first time period and the second time period (controller switch protocols; para [0028] "The Bluetooth and RFID functionality is efficiently and effectively combined by using a single based band processor and single host interface processor. Only the front end transmitter/receiver of the two radios need to be different. Both the Bluetooth and RFID radio front ends will produce an analog 1/Q (quadrature) signal to the baseband processor for digitization and bit reconstruction. Each involves similar clock, bit recovery, frame striping, and error correction functions. Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals.") in response to a determination of venue-based metrics determined from the targets operating according to the first protocol and/or from the targets operating according to the second protocol in the venue (signal quality below threshold; para [0025] "Each Bluetooth device can be associated with only one master device. Once a Bluetooth device enters a piconet 14, the fixed master device 12 will associate with it in order to manage communication amongst all devices within that piconet. When a device leaves a piconet and enters another piconet it will fail to communicate with the first fixed device 12 due to a low signal. The device is than dropped from association with the first fixed master device 12 and becomes associated with a different master device 12. The masters 12 of each piconet 14 may also negotiate directly to process the hand off between master devices. The hand off process may also be reported to the network host 32 so that the trajectory of the Bluetooth device may be predicted ahead of time, as this feature may be useful for certain applications."). 
Regarding claim 14, Bridgelall discloses the system of claim 13. Bridgelall discloses wherein the controller is configured to determine a number targets operating according to the first protocol in a region of the venue as the venue-based metrics (para [0020] "Each of the fixed devices 12 is designed to operate as a master unit, for example using the Bluetooth communications protocol to provide data communications with devices, including fixed and mobile slave devices, located within its respective piconet. For example, fixed device 12B will be in data communications with pager 22 and portable laptop computer 26 located within its piconet 14B. Likewise fixed device 12C will be in wireless data communications, acting as a master unit and operating with slave units comprising personal digital assistant 24 and cell telephone 28 located within its piconet 14C. In a similar manner fixed device 12D will undertake to act as a master with respect to data communications with a slave unit 20 consisting of test equipment located within piconet 14D."; para (0021) "As an additional feature, the fixed devices 12, according to a preferred embodiment of the present invention. additionally provides for sending and receiving RFID reader signals to identify devices located within their respective piconets which have RFID tags located thereon. Accordingly, fixed device 12C can read an RFID tag provided on goods 30 located in piconet 14C. Likewise fixed device 12A can read an RFID tag located on device 31 within piconet 14A and fixe<;l device 12D c1;1n read an RFID device tag located on device 20 within piconet 14D."). 
Regarding claim 15, Bridgelall discloses the system of claim 13. Bridgelall discloses wherein the controller is configured to determine the number of targets operating according to the second protocol in a region of the venue as the venue-based metrics (para (0020) "Each of the fixed devices 12 is designed to operate as a master unit, for example using the Bluetooth communications protocol to provide data communications with devices, including fixed and mobile slave devices, located within its respective piconet. For example, fixed device 12B will be in data communications with pager 22 and portable laptop computer 26 located within its piconet 14B. Likewise fixed device 12C will be in wireless data communications, acting as a master unit and operating with slave units comprising personal digital assistant 24 and cell telephone 28 located within its piconet 14C. In a similar manner fixed device 12D will undertake to act as a master with respect to data communications with a slave unit 20 consisting of test equipment located within piconet 14D."; para (0021) "As an additional feature, the fixed devices 12. according to a preferred embodiment of the present invention, additionally provides for sending and receiving RFID reader signals to identify devices located within their respective piconets which have RFID tags located thereon. Accordingly, fixed device 12C can read an RFID tag provided on goods 30 located in piconet 14C. Likewise fixed device 12A can read an RFID tag located on device 31 within piconet 14A and fixed device 12D can read an RFID device tag located on device 20 within piconet 14D."). 
Regarding claim 16, Bridgelall discloses the system of claim 13. Bridgelall discloses wherein the controller is configured to determine a dead zone region of the venue as the venue-based metrics (transitional zone as dead zone; para (0025] "Each Bluetooth device can be associated with only one master device. Once a Bluetooth device enters a piconet 14, the fixed master device 12 will associate with it in order to manage communication amongst all devices within that piconet. When a device leaves a piconet and enters another piconet it will fail to communicate with the first fixed device 12 due to a low signal. The device is than dropped from association with the first fixed master device 12 and becomes associated with a different master device 12. The masters 12 of each piconet 14 may also negotiate directly to process the hand off between master devices. The hand off process may also be reported to the network host 32 so that the trajectory of the Bluetooth device may be predicted ahead of time, as this feature may be useful for certain applications.").
Regarding claim 17, Bridgelall discloses the system of claim 13. Bridgelall discloses wherein the controller is configured to, in response to changes in the venue-based metrics (change in signal quality; para [0025) "Each Bluetooth device can be associated with only one master device. Once a Bluetooth device enters a piconet 14, the fixed master device 12 will associate with it in order to manage communication amongst all devices within that piconet. When a device leaves a piconet and enters another piconet it will fail to communicate with the first fixed device 12 due to a low signal. The device is than dropped from association with the first fixed master device 12 and becomes associated with a different master device 12. The masters 12 of each piconet 14 may also negotiate directly to process the hand off between master devices. The hand off process may also be reported to the network host 32 so that the trajectory of the Bluetooth device may be predicted ahead of time, as this feature may be useful for certain applications."), switch operating of at least some of the plurality of dual-mode transceivers between the first time period and the second time period (para [0028) "The Bluetooth and RFID functionality is efficiently and effectively combined by using a single based band processor and single host interface processor. Only the front end transmitter/receiver of the two radios need to be different. Both the Bluetooth and RFID radio front ends will produce an analog 1/Q 
(quadrature) signal to the baseband processor for digitization and bit reconstruction. Each involves similar clock, bit recovery, frame striping, and error correction functions. Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals."). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgelall (US 2002/0126013) in view of US 2002/0183979 A1 ('Wildman'). 
Regarding claim 4, Bridgelall discloses the arrangement of claim 1. Bridgelall discloses wherein the first protocol is a radio frequency identification (RFID) protocol and the targets operating according to the first protocol are RFID tags (para [0021) "As an additional feature, the fixed devices 12, according to a preferred embodiment of the present invention, additionally provides for sending and receiving RFID reader signals to identify devices located within their respective piconets which have RFID tags located thereon."; para [0023] "Higher resolution location tracking capability can also be incorporated into fixed device 12 by adding a back scatter RFID reading capability into the fixed devices 12. Location of back scatter RFID tags using an RFID reader can be achieved by determining the range of the RFID tag from a fixed device 12 having an RFID tag reader."). 
Bridgelall does not disclose wherein the second protocol is a Long Range (LoRa) protocol and the targets operating according to the second protocol are LoRa sensors. 
Wildman in the related art of wireless communication discloses the second protocol is a Long Range (LoRa) protocol and the targets operating according to the second protocol are LoRa sensors (badge 12 or master station 34 using long range protocol for communicating with long range sensors 22; para (0021) "FIG. 1 illustrates an exemplary activity based tracking (ABT) system 10 which incorporates various features of the present invention therein. In general, the ABT system 1 O is operable to monitor activities and cause execution of actions in response to various activities. The exemplary ABT system 10 includes badges 12 used to tag persons 14 and equipment such as beds 16 and ventilators 18. As further described below, badges 12 may include passive RFID, active RF, or active IR tr.insmitters. The exemplary ABT system 10 also includes short range absolute reference position (ARP) sensors 20 operable to communicate with badges 12 and long range sensors 22 operable to communicate with badges 12."; para (0024) "The transceiver 40 of the master station 34 is coupled to the ARP sensors 20 and long range sensors 22 via a computer network or direct wiring in order to receive and/or transmit information therebetween. Moreover, the transceiver 40 of an exemplary embodiment is also coupled to some of the equipment sensors 24 via a computer network or direct wiring in order to receive and/or transmit information therebetween. Alternatively, the transceiver 40 includes wireless transmitters and receivers in order to wirelessly communicate with some or all of the ARP sensors 20, long range sensors 22, and/or the equipment sensors 24."). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the arrangement of Bridgelall with the teaching of the second protocol is a Long Range (LoRa) protocol and the targets operating according to the second protocol are LoRa sensors as disclosed by Wildman as this would have provided the advantage for the master station to monitor activities via receiving sensor data over long range and to take actions when needed (See Wildman- para [0021), (0024]). 
Regarding claim 5, Bridgelall in view of Wildman discloses the arrangement of claim 4. Bridgelall in view of Wildman does not expressly disclose wherein the length of the second time period is shorter than an RFID tag energized time. 
Since Bridgelall discloses dual-mode controller is capable of allocating different time interval for processing data for different protocols for optimal operation (para (0028] "Therefore the baseband processor may be of reconfigurable design in order to optimally process RFID or Bluetooth signals during the appropriate time intervals. Transmitter/receivers 34, 38 need not operate simultaneously. Since the Bluetooth master is the Bluetooth network controller, the host processor 60 can place presently active Bluetooth devices into hold, park or stand-by modes during a time period during which it processes RFID tags. That is, the host processor can allocate fixed time slots for RFID readings and Bluetooth operation within the piconet."; para (0024) "In one example a pallet load of goods 30 may be tagged with an active or passive RFID tag. The goods can be located with higher range resolution (for example about 1 ft) using the shorter range back scatter RFID tag reader which is integrated into the Bluetooth fixed devices 12 of the piconet. Higher resolution tracking or tracking within a piconet can be accomplished simply by adding an RFID tag to other mobile units that use Bluetooth communication, such as cell phones and personal digital assistants (PDA's)."). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the arrangement of Bridgelall with the adjustment of the length of the second time period is shorter than the RFID tag energized time in order to optimize RFID operation without undue burden.

Claim(s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgelall (US 2002/0126013) in view of US 2010/0080177 A 1 ('Rofougaran'). 
Regarding claim 6, Bridgelall discloses the arrangement of claim 1. Bridgelall does not disclose wherein the dual-mode transceiver is a ISM band transceiver. 
Rofougaran in the related art of communication system discloses a multi-mode transceiver is a ISM band transceiver (ISM band including 2.4 GHz, 5 GHz band; para (0048] "In an embodiment of the present invention, the RF communication path 206 is a standard communication path in a 800 Mhz, 900 MHz, 2.4 GHz, 5 Ghz or other frequency band, that operates as an 802.11, wireless telephony, WIMAX, UWB, or Bluetooth communication path that allows either direct communication between the devices 200 and 202 or indirect communications, via a base station, network, access point, relay or other indirect connection. The first data communicated via the RF communication path 206 can include data that establishes one or more the parameters of the protocol used to communicate via the millimeter wave communication path 204, such as a protocol selection, a modulation selection, a data rate selection, a channel selection, a security parameter, an antenna parameter, and a transmission power parameter."; para [0057] "In operation, the transmitter receives outbound data 162 from processor 225 or other or other source via the transmitter processing module 146. The transmitter processing module 146 processes the outbound data 162 in accordance with a particular wireless communication standard (e.g .. IEEE 802.11, Bluetooth, RFID, GSM, CDMA, et cetera) to produce baseband or low intermediate frequency (IF) transmit (TX) signals 164."). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the arrangement of Bridgelall with the teaching of the multi­mode transceiver is an ISM band transceiver as disclosed by Rofougaran as this would have provided the advantage for providing Improved wireless communication within safe regulation (See Rofougaran- para (0048], (00571). 
Regarding claim 12, Bridgelall discloses the arrangement of claim 1. Bridgelall does not disclose wherein the targets operating according to the first protocol operate over a first frequency range and the targets operating according to the second protocol operate over a second frequency range that at least partially overlaps the first frequency range. 
Rofougaran in the related art of communication discloses wherein the targets operating according to the first protocol operate over a first frequency range and the targets operating according to the second protocol operate over a second frequency range that at least partially overlaps the first frequency range (RFID range and Bluetooth range; para (0048] "In an embodiment of the present invention, the RF communication path 206 is a standard communication path in a 800 Mhz, 900 MHz, 2.4 GHz, 5 Ghz or other frequency band, that operates as an 802.11, wireless telephony, WIMAX, UWB, or Bluetooth communication path that allows either direct communication between the devices 200 and 202 or indirect communications, via a base station, network, access point, relay or other indirect connection. The first data communicated via the RF communication path 206 can include data that establishes one or more the parameters of the protocol used to communicate via the millimeter wave communication path 204, such as a protocol selection, a modulation selection, a data rate selection, a channel selection, a security parameter, an antenna parameter, and a transmission power parameter."; para (0057] "In operation, the transmitter receives outbound data 162 from processor 225 or other or other source via the transmitter processing module 146. The transmitter processing module 146 processes the outbound data 162 in accordance with a particular wireless communication standard (e.g., IEEE 802.11, Bluetooth, RFID, GSM, CDMA, et cetera) to produce baseband or low intermediate frequency (IF) transmit (TX) signals 164."). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the arrangement of Bridgelall with the teaching of the targets operating according to the first protocol operate over a first frequency range and the targets operating according to the second protocol operate over a second frequency range that at least partially overlaps the first frequency range as disclosed by Rofougaran as this would have provided the advantage for improved communication and simplified circuitry (See Rofougaran- para (0048], (0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/               Examiner, Art Unit 2465